Title: From James Madison to George W. Campbell, 2 November 1814
From: Madison, James
To: Campbell, George W.


        
          private
          Dear Sir
          Washington Novr. 2. 1814.
        
        The Committee appointed by the H. of Reps. to enquire into the causes of the late military events in this District, have called for information on the members of the Cabinet, and the call will embrace you. That you may be under no restraint whatever from official or personal confidence, I think it proper to intimate to you that in relation to myself, I hope no information you may be able to give will be witheld from either of those considerations.
        I am so far from wishing to circumscribe the range of enquiry, on the subject, that I am anxious that every circumstance may be reached that can throw light on it. I am the more anxious, because I understand that a statement furnished by the late Secretary of war, implicates me in two particulars, 1. that I committed to him the direction of the operations on the field of battle, which I could not even legally do. 2 that at a critical moment I interposed & prevented it.
        On the latter point I am aware that as you were not on the ground, you can have no direct knowlege, & may be without a knowledge of any circumstances indirectly bearing on it. It is a point however which I believe can be disproved by evidence as decisive as can be required to establish the negative.
        On the first point your memory may furnish circumstances not unimportant, as the statement in question has doubtless reference to the conversation with Genl. Armstrong on the morning of Aug. 24, to which I was led by the regret you expressed at his apparent reserve on so momentous a crisis, & your suggestion that he might be kept back by some feeling of delicacy in relation to Genl. Winder.
        The conversation was held very near to you, but no part of it might be within your hearing. Your recollection of my reply to your remarks, & of my communication of what passed between me & Genl. Armstrong may, in connection with recollections of others, aid in elucidating truth.
        I have heard with pleasure that you were far advanced on your journey to Nashville, and that your health was improving. With my sincere wishes for its perfect restoration, accept assurances of my great esteem & my friendly respects.
        
          James Madison
        
      